Case 21-10327-elf    Doc 71-12 Filed 04/07/21 Entered 04/07/21 17:04:33   Desc
                    Exhibit D: Motion to Sell Part 1 Page 1 of 39




                          Exhibit“D”
                                        
                                        
                                        
                                        
                                        
                                        
                                        
                                        
                                        
                                        
Case
 Case21-10327-elf
      21-10327-elf Doc
                    Doc15    FiledFiled
                         71-12     02/16/21   Entered
                                        04/07/21       02/16/21
                                                   Entered      16:28:40
                                                           04/07/21       DescDesc
                                                                    17:04:33   Main
                   Exhibit D:Document
                             Motion to SellPage
                                            Part 1 ofPage
                                                      26 2 of 39



                     UNITED STATES BANKRUPTCY COURT FOR THE
                        EASTERN DISTRICT OF PENNSYLVANIA

                                                :
 In re:                                         : Chapter 11
                                                :
 LEWISBERRY PARTNERS, LLC,                      : Case No. 21-10327 (ELF)
                                                :
                         Debtor.                :
                                                :

      COMBINED MOTION OF DEBTOR LEWISBERRY PARTNERS, LLC, FOR
(i) EXPEDITED CONSIDERATION, SHORTENED TIME AND LIMITED NOTICE; (ii)
 FOR AUTHORITY TO SELL REAL PROPERTIES AT PRIVATE SALES, FREE AND
            CLEAR OF ALL LIENS, CLAIMS, AND ENCUMBRANCES
   PURSUANT TO 11 U.S.C. § 363 (b), (f), AND (m); AND (iii) TO ASSUME CERTAIN
       PREPETITION SALES AGREEMENTS PURSUANT TO 11 U.S.C. § 365(a)
          Lewisberry Partners, LLC, as Debtor and Debtor-in-Possession (the “Debtor”), by and

through its proposed undersigned counsel, Obermayer Redman Maxwell & Hippel LLP, hereby

moves this Court for the entry of an Order: (i) granting expedited consideration, shortened time

and limited notice; (ii) granting the Debtor authority to sell the properties located at 2

Kingswood Drive, Lewisberry, PA 17339, 8 Kingswood Drive, Lewisberry, PA 17339, and 16

Kingswood Drive, Lewisberry, PA 17339 (the “Real Properties”) at private sales, pursuant to 11

U.S.C. § 363(b), (f) and (m); and (iii) to assume certain Prepetition Agreements of Sale (the

“Prepetition Agreements of Sale”) pursuant to 11 U.S.C. § 365(a), for the following Real

Properties and purchasers: (a) 2 Kingswood Drive, Lewisberry, PA 17339 to Andrew J. Kaehler

and Peggy A. Kaehler; (b) 8 Kingswood Drive, Lewisberry, PA 17339 to Kristine Fischer and

Jamie T. Fischer; and (c) 16 Kingswood Drive, Lewisberry, PA 17339 to Bobby Hile and Sara

Hile (the “Motion”). Debtor requests, in the Motion, that the Court approve the sales (the

“Sales”), free and clear of all liens, claims, and encumbrances pursuant to 11 U.S.C. § 363(b), (f)

and (m). Debtor further seeks authority to assume the Prepetition Agreements of Sale pursuant



                                                  1
Case
 Case21-10327-elf
      21-10327-elf Doc
                    Doc15    FiledFiled
                         71-12     02/16/21   Entered
                                        04/07/21        02/16/21
                                                    Entered      16:28:40
                                                            04/07/21       DescDesc
                                                                     17:04:33   Main
                   Exhibit D:Document
                             Motion to SellPage
                                            Part 12 ofPage
                                                       26 3 of 39



to Section 365(a) of the Bankruptcy Code, 11 U.S.C. 101, et seq, (the Bankruptcy Code”) and in

support thereof avers as follows:

I.      JURISDICTION AND VENUE

        1.     This Court has jurisdiction over this Motion pursuant to 28 U.S.C. §§ 157 and

1334.

        2.     Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409. The legal predicates for

the relief sought herein are Section 363(b), (f) and (m) and Section 365(a) of the United States

Bankruptcy Code, 11 U.S.C. §§ 101 et seq. (as amended, the “Bankruptcy Code”), Rules

2002(a)(2), (c)(1), (k), 6004(a) and 9007 of the Federal Rules of Bankruptcy Procedure (the

“Bankruptcy Rules”) and Local Rules 2002-1, 6004-1, and 9014-3 of the Local Bankruptcy

Rules for the United States Bankruptcy Court for the Eastern District of Pennsylvania (the

“Local Rules”).

II.     BACKGROUND

        3.     On February 9, 2021 (the “Petition Date”), the Debtor filed a voluntary petition

for relief under Chapter 11 of the United States Bankruptcy Code, 11 U.S.C. §§ 101 et seq. (the

“Bankruptcy Code”), and has continued in possession of its property and is operating its business

as a debtor-in-possession pursuant to Sections 1107(a) and 1108 of the Bankruptcy Code.

        4.     No creditors’ committee has been appointed in this Chapter 11 case by the United

States Trustee. No Trustee or examiner has been sought or appointed in the Debtor’s Chapter 11

case.

        5.     The Debtor’s Application to employ Obermayer Rebmann Maxwell & Hippel

LLP as Debtor’s bankruptcy counsel is currently pending before this Court.




                                                2
Case
 Case21-10327-elf
      21-10327-elf Doc
                    Doc15    FiledFiled
                         71-12     02/16/21   Entered
                                        04/07/21        02/16/21
                                                    Entered      16:28:40
                                                            04/07/21       DescDesc
                                                                     17:04:33   Main
                   Exhibit D:Document
                             Motion to SellPage
                                            Part 13 ofPage
                                                       26 4 of 39



        6.       Since 2018, the Debtor, a Pennsylvania limited liability company, has been in the

business of buying, leasing, and selling single-family residential real property located in

Lewisberry, Pennsylvania.

        7.       On June 26, 2019, the Debtor acquired thirty (30) improved townhomes located in

Lewisberry, York County, Pennsylvania (the “Lewisberry Properties”) in the community

commonly known as Glenbrook Townhomes at Pleasant View (“Glenbrook”).3

        8.       Debtor acquired the Lewisberry Properties from Eastern Development &

Planning, Inc., for a purchase price of Four Million Dollars ($4,000,00.00).

        9.       The Lewisberry Properties were approved for development in the Final

Subdivision Plan for Phases 2 & 3 of Revised Pleasant View Planned Residential Development,

recorded in the Office of the Recorder of Deeds in and for York County, Pennsylvania in Plan

Book SS, Page 709. The Real Properties are part of the Lewisberry Properties.

        10.      Each of the lots contained within the Project consists of a residential dwelling.

        11.      In addition to offering the residential dwellings for sale, Debtor also leases certain

of the Lewisberry Properties.

        12.      Prior to the Petition Date, on June 26, 2019, and in order to fund the purchase of

the Lewisberry Properties, Debtor borrowed funds from Loan Funders LLC, Series 7693 (the

“Lender”) in the original principal amount of Eight Million Twenty Five Thousand dollars

($8,025,000.00) (the “Loan”) as memorialized in that certain Commercial Promissory Note (the



3
 The Lewisberry Properties are individually identified as follows: Lot 47, 2 Kingswood Drive; Lot 48, 4 Kingswood
Drive; Lot 49, 6 Kingswood Drive; Lot 50, 8 Kingswood Drive; Lot 51, 10 Kingswood Drive; Lot 52, 12
Kingswood Drive; Lot 53, 14 Kingswood Drive; Lot 54, 16 Kingswood Drive; Lot 55, 18 Kingswood Drive; Lot 56,
20 Kingswood Drive; Lot 57, 22 Kingswood Drive; Lot 58, 24 Kingswood Drive; Lot 79, 142 Scully Place; Lot 80,
144 Scully Place; Lot 81, 146 Scully Place; Lot 82, 148 Scully Place; Lot 83, 135 Scully Place; Lot 84, 133 Scully
Place; Lot 85, 131 Scully Place; Lot 86, 129 Scully Place; Lot 87, 127 Scully Place; Lot 88, 125 Scully Place; Lot
89, 123 Scully Place; Lot 90, 121 Scully Place; Lot 91, 111 Scully Place; Lot 92, 109 Scully Place; Lot 93, 107
Scully Place; Lot 94, 105 Scully Place; Lot 95, 103 Scully Place; Lot 96, 101 Scully Place.

                                                        3
Case
 Case21-10327-elf
      21-10327-elf Doc
                    Doc15    FiledFiled
                         71-12     02/16/21   Entered
                                        04/07/21        02/16/21
                                                    Entered      16:28:40
                                                            04/07/21       DescDesc
                                                                     17:04:33   Main
                   Exhibit D:Document
                             Motion to SellPage
                                            Part 14 ofPage
                                                       26 5 of 39



“Note”) and that certain Loan and Security Agreement (the “Security Agreement”) each dated

June 26, 2019. A true and correct copy of the Security Agreement and Note are attached hereto

as Exhibits “A” & “B” respectively.

       13.     As security for the Debtor’s obligations to the Lender, also on June 26, 2019,

Debtor, as mortgagor, executed and delivered a Purchase Money Mortgage (the “Lewisberry

Mortgage”) to the Lender, as mortgagee, in which the Debtor granted the Lender a first mortgage

on the Lewisberry Properties as well as a security interest, inter alia, in and to all of its present

and future fixtures, rents, profits, and income from the Lewisberry Properties (the “Lewisberry

Collateral”) and to the extent that it is determined after trial on the Debtor’s claims, that Lender

holds a valid, perfected and non-avoidable security interest, which the Debtor disputes, Lender’s

security interest in the Lewisberry Collateral or in the proceeds thereof constitutes the cash

collateral of Lender (the “Cash Collateral”). A true and correct copy of the Lewisberry Mortgage

is attached hereto as Exhibit “C”.

       14.     In addition to the Lewisberry Mortgage and as additional security for the Debtor’s

obligation to Lender, and also on June 26, 2019, certain members of the Debtor, Richard J. Puleo

and Lorraine B. Puleo (collectively the “Puleos”), as mortgagors, executed and delivered a

Purchase Money Mortgage to the Lender, as mortgagee, in which the Puleos pledged a first

priority mortgage (the “Puleo Mortgage” or together with the Note, the Security Agreement, the

Lewisberry Mortgage and all other loan documents, the “Loan Documents”) on twenty (20)

improved townhomes located in Lewisberry, Pennsylvania (collectively, the “Puleo Properties”)

also located in Glenbrook, but owned solely in the name of the Puleos. The Puleo Properties are

located at Lots 59 through 78 Scully Place, Fairview Township, York County, PA. A true and

correct copy of the Puleo Mortgage is attached hereto as Exhibit “D”.



                                                   4
Case
 Case21-10327-elf
      21-10327-elf Doc
                    Doc15    FiledFiled
                         71-12     02/16/21   Entered
                                        04/07/21        02/16/21
                                                    Entered      16:28:40
                                                            04/07/21       DescDesc
                                                                     17:04:33   Main
                   Exhibit D:Document
                             Motion to SellPage
                                            Part 15 ofPage
                                                       26 6 of 39



       15.     As of the petition date, Lender had asserted a secured claim against the Debtor in

the amount of eight million, six hundred thousand dollars ($8,600,000.00). The Debtor disputes

the liens and claims of the Lender and will be scheduling the claim of the Lender as “Disputed”

in its Schedules of Assets and Liabilities. The Debtor intends to immediately institute an

Adversary Proceeding asserting claims against the Lender and its servicer Fay for, inter alia,

breach of the Duty of Good Faith and Fair Dealing, Breach of Contract, and for Equitable

Subordination pursuant to Section 510 of the Bankruptcy Code.

       16.     Since the date of the Note, Lender has turned over servicing of the Loan

Documents to Fay Servicing, LLC (“Fay”), which has repeatedly and intentionally interfered

with the operations and contracts of the Debtor in violation of the Loan Documents and

applicable law by, inter alia, attempting to change the agreed-upon release prices to the sale of

certain of the Lewisberry Properties, thereby preventing the closing on the sale of the Real

Properties.

       17.     Pursuant to Section 2.21(d)(vii) of the Lewisberry Mortgage, the release price for

the sale of any of the individual Lewisberry Properties equals one hundred twenty percent

(120%) of the allocated loan amount for each of the Released Properties identified on Exhibit

“C” to the Lewisberry Mortgage. See Exhibit “C.”

       18.     The Release Prices for the Real Properties are calculated as:

                   a. 2 Kingswood Drive - $223,177.57;

                   b. 8 Kingswood Drive - $218,714.01; and

                   c. 16 Kingswood Drive - $223,177.57.




                                                 5
Case
 Case21-10327-elf
      21-10327-elf Doc
                    Doc15    FiledFiled
                         71-12     02/16/21   Entered
                                        04/07/21        02/16/21
                                                    Entered      16:28:40
                                                            04/07/21       DescDesc
                                                                     17:04:33   Main
                   Exhibit D:Document
                             Motion to SellPage
                                            Part 16 ofPage
                                                       26 7 of 39



       19.     The release prices demanded by Fay would have resulted in closing costs in

excess of the purchase price for the Real Properties; therefore closings had to be canceled as a

result of Fay’s unlawful actions.

       20.     In the administration of the Loan, Fay has been impossible to deal with, refusing

to communicate with the Debtor regarding the closings on the Real Properties, and causing the

Debtor to experience significant financial issues.

       21.     Fay has developed a course of dealing of repeatedly demanding documents that

have already been provided by the Debtor to both Fay and the Lender, otherwise breaching its

duty of good faith and fair dealing, and committing acts of lender liability, thereby forcing the

Debtor to seek bankruptcy protection. The Lender has demanded all proceeds of Sales from

closing on the Real Properties, in violation of its agreements with the Debtor and the Loan

Documents. At the risk of losing the Sales and facing financial collapse, the Debtor was forced

to seek protection under Chapter 11 of the Bankruptcy Code.

       22.     In one such example, the Lender claimed and attempted to obtain forced placed

insurance despite receiving evidence of the existence of insurance from the Debtor. Even now,

Fay continues to falsely claim the absence of insurance, claiming a default exists, in order to

overcharge the Debtor for insurance. Insurance has continuously been in place and

documentation has been provided by the Debtor to Fay and the Lender on multiple occasions.

       23.     This is not the first violation of the Loan Agreement or occurrence of bad faith

behavior by the Lender through its agent Fay. Fay has established a long track record of poor

communion with the Debtor, often leaving the Debtor’s critical requests unanswered for weeks.

The Debtor has continually been delivered a dizzying explanation of who is in charge at Fay, and

who is making decisions, at one point being told that only one person was making decisions.



                                                 6
Case
 Case21-10327-elf
      21-10327-elf Doc
                    Doc15    FiledFiled
                         71-12     02/16/21   Entered
                                        04/07/21        02/16/21
                                                    Entered      16:28:40
                                                            04/07/21       DescDesc
                                                                     17:04:33   Main
                   Exhibit D:Document
                             Motion to SellPage
                                            Part 17 ofPage
                                                       26 8 of 39



After weeks of delay, the Debtor was then told “committee” review was being undertaken, which

the Debtor believes was and is false. The repeated delays have frustrated and prejudiced any

efforts of the Debtor to sell the Real Properties and to refinance the Loan.

          24.   Debtor avers that Fay administers loans with the purpose of manufacturing and/or

forcing a default. In this instance, Fay refuses to allow the Debtor to settle on the Sales of the

Real Properties, delaying approvals for so long that the Debtor had to enter into a Pre-Settlement

Possession Addendum to Agreement of Sale with the proposed purchasers of 8 Kingswood who

sold their house and moved from Ohio to Pennsylvania in reliance on their ability to obtain

possession of the Real Property, which they are now forced to live in temporarily in order to

preserve the sale opportunity.

          25.   The Lender’s refusal to accept the agreed-upon Release Price is a breach of the

Loan Documents, its duty of Good Faith And Fair Dealing, implied in every contract under

Pennsylvania law, and being taken in bad faith.

          26.   The Debtor has had a number of opportunities to refinance, to which Fay and the

Lender have never responded. On one occasion, a prospective lender was put on the phone with

Fay, at which time the Debtor and its prospective lender explained in detail the terms of a

refinance. The Debtor was told Fay would respond in a week. Fay never responded and the

lender lost interest. The Debtor does not believe it can regain a commitment to lend from this

lender.

          27.   As a consequence, the Debtor avers that the lien and claim of the Lender are

subject to a bonafide dispute.

          28.   Prior to the filing of the Petition, the Debtor had the Real Properties under

Prepetition Agreements of Sale at private sales as follows:



                                                  7
Case
 Case21-10327-elf
      21-10327-elf Doc
                    Doc15    FiledFiled
                         71-12     02/16/21   Entered
                                        04/07/21        02/16/21
                                                    Entered      16:28:40
                                                            04/07/21       DescDesc
                                                                     17:04:33   Main
                   Exhibit D:Document
                             Motion to SellPage
                                            Part 18 ofPage
                                                       26 9 of 39



                a.        2 Kingswood Drive, Lewisberry, PA 17339 to Andrew J. Kaehler and

        Peggy A. Kaehler (the “2 Kingswood”);

                b.        8 Kingswood Drive, Lewisberry, PA 17339 to Kristine Fischer and Jamie

        T. Fischer (the “8 Kingswood”); and

                c.        16 Kingswood Drive, Lewisberry, PA 17339 to Bobby Hile and Sara Hile

         (the “16 Kingswood”).

    (a) 2 Kingswood Sale

        29.     The Debtor first put 2 Kingswood on the market in September 2020 and negotiated

with Andrew J. Kaehler and Peggy A. Kaehler (the “Kaehlers”), for the sale of 2 Kingswood by

private sale.

        30.     Prior to the Petition date Debtor was able to reach an agreement in principle for the

sale of 2 Kingswood for Two Hundred Fifty-Seven Thousand Dollars ($257,000.00) without

contingencies as set forth in greater detail in the Agreement of Sale (the “2 Kingswood

Agreement”). A true and correct copy of the 2 Kingswood Agreement is attached hereto as

Exhibit “E”.

        31.     The Debtor believes that a sale of 2 Kingswood, was negotiated in the ordinary

course of business, at full price, and will best serve the interests of creditors by procuring the

almost instant cash infusion of Two Hundred Fifty-Seven Thousand Dollars ($257,000.00), and by

preventing the further loss and diminution in value to 2 Kingswood by continued operation in an

undercapitalized state.




                                                   8
Case
 Case21-10327-elf
      21-10327-elf Doc
                    Doc15    FiledFiled
                         71-12     02/16/21   Entered
                                        04/07/21        02/16/21
                                                    Entered      16:28:40
                                                            04/07/21       DescDesc
                                                                     17:04:33   Main
                  Exhibit D: Document
                             Motion to Sell Page
                                            Part 19 ofPage
                                                       26 10 of 39



    (b) 8 Kingswood Sale

        32.     The Debtor first put 8 Kingswood on the market in September 2020 and negotiated

with Kristine Fischer and Jamie T. Fischer (the “Fischers”), for the sale of 8 Kingswood by

private sale.

        33.     Prior to the Petition Date, the Debtor was able to reach an agreement in principle

for the sale of 8 Kingswood for Two Hundred Sixty-Five Thousand Dollars ($265,000.00) without

contingencies as set forth in greater detail in the Agreement of Sale (the “8 Kingswood

Agreement”). A true and correct copy of the 8 Kingswood Agreement is attached hereto as

Exhibit “F”.

        34.     The Debtor believes that a sale of 8 Kingswood was negotiated in the ordinary

course of business, at full price, and will best serve the interests of creditors by procuring the

almost instant cash infusion of Two Hundred Sixty-Five Thousand Dollars ($265,000.00), and by

preventing the further loss and diminution in value to 8 Kingswood by continued operation in an

undercapitalized state.

        35.     As indicated above, in order to preserve the sale of 8 Kingswood, the Debtor had

to offer the Fischers a Pre-Settlement Possession Addendum to Agreement of Sale because the

Fischers sold their prior house and moved from Ohio to Pennsylvania in reliance on their ability

to obtain possession of 8 Kingswood.

    (c) 16 Kingswood Sale

        36.     The Debtor first put 16 Kingswood on the market in September 2020 and

negotiated with Bobby Hile and Sara Hile (the “Hiles”), for the sale of 16 Kingswood by private

sale.




                                                   9
Case
 Case21-10327-elf
      21-10327-elf Doc
                    Doc15    FiledFiled
                         71-12     02/16/21   Entered
                                        04/07/21        02/16/21
                                                   Entered       16:28:40
                                                            04/07/21       DescDesc
                                                                     17:04:33   Main
                  Exhibit D:Document
                            Motion to SellPage   10 of
                                            Part 1     26 11 of 39
                                                    Page



        37.     Prior to the Petition Date, the Debtor was able to reach an agreement in principle

for the sale of 16 Kingswood for Two Hundred Seventy Thousand Dollars ($270,000.00) without

contingencies as set forth in greater detail in the Agreement of Sale (the “16 Kingswood

Agreement”). A true and correct copy of the 16 Kingswood Agreement is attached hereto as

Exhibit “G”.

        38.     The Debtor believes that a sale of 16 Kingswood was negotiated in the ordinary

course of business, at full price, and will best serve the interests of creditors by procuring the

almost instant cash infusion of Two Hundred Sixty Thousand Dollars ($270,000.00), and by

preventing the further loss and diminution in value to 16 Kingswood by continued operation in an

undercapitalized state.

        39.     The Debtor now seeks to sell by private sale the Real Properties under Section

363(b),(f), and (m), and to assume at settlement, the Prepetition Sales Agreements pursuant to

Section 365(a).

III.    THE PROPOSED SALES AND RELIEF REQUESTED

        40.     The Debtor believes that there is value in the Real Properties, which can be

recovered for the benefit of its Creditors. It is the Debtor’s intention to assume and perform on

the Prepetition Agreements of Sale.

        41.     The Debtor is seeking to sell the Real Properties, free and clear of all liens claims

and encumbrances, with all respective liens attaching to the proceeds of the Sale under and

pursuant to Section 363(b), (f), and (m) of the Bankruptcy Code.

        42.     The Real Properties are in good condition and Debtor has invested in the

maintenance and upkeep of the residences on the Real Properties, but the Debtor seeks approval

of a sale of the Real Properties at private sales, on an “as-is” and “where-is” basis, without any



                                                   10
Case
 Case21-10327-elf
      21-10327-elf Doc
                    Doc15    FiledFiled
                         71-12     02/16/21   Entered
                                        04/07/21         02/16/21
                                                    Entered       16:28:40
                                                             04/07/21       DescDesc
                                                                      17:04:33   Main
                  Exhibit D:Document
                            Motion to SellPage
                                            Part 111 of 26 12 of 39
                                                     Page



warranty, either express or implied, with all defects, except that the Real Properties are to be sold

free and clear of all liens, claims, and encumbrances, with liens, if any are ultimately allowed,

tracing to the proceeds. In other words, the Real Properties are being sold subject to all known

and unknown conditions.

          43.   The Debtor intends to retain all net proceeds from the sale of the Real Properties

until such time as the Lien of the Lender is deemed Allowed and the value of the Debtor’s real

property can be determined. The Debtor avers that the Lender is undersecured.

IV.       THE DEBTOR HAS COMPLIED WITH § 363 OF THE BANKRUPTCY CODE

          44.   By this Motion, the Debtor seeks the entry of an Order by authorizing the private

sales of the Real Properties to the Kaehlers, Fischers, and Hiles (collectively the “Purchaser”)

free and clear of all liens, claims, and encumbrances, subject to Bankruptcy Court approval.

          45.   Section 363(b)(1) of the Bankruptcy Code provides, in relevant part, that a

trustee, “after notice and a hearing, may use, sell, or lease, other than in the ordinary course of

business, property of the estate.” 11 U.S.C. § 363(b)(1). Section 105(a) of the Bankruptcy

Code, in turn, provides, in relevant part, that “[t]he court may issue any order, process, or

judgment that is necessary or appropriate to carry out the provisions of this title.” 11 U.S.C. §

105(a).

          46.   Section 363 of the Bankruptcy Code does not set forth a standard for determining

when it is appropriate for a court to authorize the sale or disposition of a debtor’s assets. Courts

hold that the sale or use of property outside the ordinary course of business should be approved

where the debtor or trustee can articulate a business justification for the transaction. See

Stephens Indus., Inc. v. McClung, 789 F.2d 386, 390 (6th Cir. 1986); Comm. of Equity Sec.

Holders v. Lionel Corp. (In re Lionel Corp.), 722 F.2d 1063, 1071 (2d Cir. 1983); In re CPJFK,



                                                 11
Case
 Case21-10327-elf
      21-10327-elf Doc
                    Doc15    FiledFiled
                         71-12     02/16/21   Entered
                                        04/07/21         02/16/21
                                                    Entered       16:28:40
                                                             04/07/21       DescDesc
                                                                      17:04:33   Main
                  Exhibit D:Document
                            Motion to SellPage
                                            Part 112 of 26 13 of 39
                                                     Page



LLC, No. 10- 50566-CEC, 2011 WL 1257208, at *10-13 (Bankr. E.D.N.Y. Mar. 30, 2011); In re

Delaware & Hudson Ry. Co., 124 B.R. 169, 176 (D. Del. 1991); In re Ionosphere Clubs, Inc.,

100 B.R. 670, 680 (Bankr. S.D.N.Y. 1989). Accordingly, even the entirety of a debtor’s

business may be sold prior to plan confirmation “where there is a good business reason to do so.”

In re General Motors Corp., 407 B.R. 463, 489-90 (Bankr. S.D.N.Y. 2009) (discussing Lionel).

       47.     In determining whether a sound business justification exists, courts have

considered the following factors: (i) whether a sound business reason exists for the proposed

transaction; (ii) whether fair and reasonable consideration has been provided; (iii) whether the

transaction has been proposed and negotiated in good faith; and (iv) whether adequate and

reasonable notice has been provided. See Lionel, 722 F.2d at 1071 (setting forth the “sound

business purpose” test); In re Abbotts Dairies of Pa., Inc., 788 F.2d 143, 145-47 (3d Cir. 1986)

(implicitly adopting the articulated business justification test of Lionel and adding the “good

faith” requirement); Stroud Ford. Inc., 163 B.R. 730 (Bankr. M.D.Pa. 1993). Here, the proposed

private sales of the Real Properties meet each of these four factors.

       (a)     The proposed sales are supported by sound business reasons.

       48.     Courts have made it clear that a trustee or Debtor’s showing of a sound business

justification need not be exhaustive, but rather a trustee is “simply required to justify the

proposed disposition with sound business reasons.” In re Baldwin United Corp., 43 B.R. 898,

906 (Bankr. S.D.Ohio 1984). Whether or not there are sufficient business reasons to justify a

sale depends upon the facts and circumstances of each case. Lionel, 722 F.2d at 1071; see

Industrial Valley Refrig. & Air Conditioning Supplies, Inc., 77 B.R. 15 (Bankr. E.D.Pa 1987)

(adopting Lionel reasoning).




                                                 12
Case
 Case21-10327-elf
      21-10327-elf Doc
                    Doc15    FiledFiled
                         71-12     02/16/21   Entered
                                        04/07/21         02/16/21
                                                    Entered       16:28:40
                                                             04/07/21       DescDesc
                                                                      17:04:33   Main
                  Exhibit D:Document
                            Motion to SellPage
                                            Part 113 of 26 14 of 39
                                                     Page



       49.     When considering whether a trustee has demonstrated a sound business

justification for a proposed sale of assets under § 363(b) of the Bankruptcy Code, a court “should

consider all salient factors pertaining to the proceeding.” Lionel, 722 F.2d at 1071. In

evaluating these and other pertinent factors, the court should bear in mind that the overriding

goal is “to further the diverse interests of the debtor, creditors and equity holders, alike.” Id.

       50.     The Debtor believes that a sale of the Real Properties through private sales will

realize the most cash for the Debtor’s estate.

       51.     The sales are part of Debtor’s business, negotiated in the ordinary course, are for

the full value, and will generate much-needed proceeds for the estate.

       52.     Accordingly, as the foregoing discussion demonstrates, the Debtor believes that a

sale of the Real Properties as set forth herein is justified by sound business reasons and is

necessary to preserve and maximize the return to the Debtor’s creditors.

       (b)     The Sales has been proposed in good faith.

       53.      “The requirement that a purchaser act in good faith . . . speaks to the integrity of

his conduct in the course of the sale proceedings.” Abbotts Dairies, 788 F.2d at 147. “Typically,

the misconduct that would destroy a purchaser’s good faith status at a judicial sale involves

fraud, collusion between the purchaser and other bidders or the trustee, or an attempt to take

grossly unfair advantage of other bidders.” Id.

       54.     Debtor has no connection to the Purchasers.

       55.     Debtor employed Valerie Taylor designated agent of Keller Williams of Central

PA as the broker for the Real Properties.

       56.     Purchasers employed brokers to facilitate the sale of the Real Properties as

follows:



                                                  13
Case
 Case21-10327-elf
      21-10327-elf Doc
                    Doc15    FiledFiled
                         71-12     02/16/21   Entered
                                        04/07/21         02/16/21
                                                    Entered       16:28:40
                                                             04/07/21       DescDesc
                                                                      17:04:33   Main
                  Exhibit D:Document
                            Motion to SellPage
                                            Part 114 of 26 15 of 39
                                                     Page



               a.      Kaehlers employed George Park and Shawn McGeehan of BHHS

       Homesale Realty for the purchase of 2 Kingswood,

               b.      Fischers employed David Leister of Country Home Real Estate Inc. for the

       purchase of 8 Kingswood, and

               c.      Hiles employed Kelly Kosh of Century 21 Realty Services for the

       purchase of 16 Kingswood.

       57.     The names and addresses of the brokers were disclosed to both the Debtor and

Purchasers prior to the signing of the Agreement of Sale.

       58.     The Sales were made in the ordinary course of the Debtor’s business, at prices

equal to the value of the Real Properties.

       59.     The Debtor respectfully submits the offers to purchase the Real Properties by the

Purchasers were made and accepted at arm’s length that the aforementioned efforts will ensure

that the sales have been proposed in good faith and that Purchasers will have acted in good faith.

       (c)     The purchase prices are fair and reasonable.

       60.     The Debtor believes private sales of the Real Properties will result in a sale price

that is fair and reasonable.

       61.     The Real Properties were put on the market in September 2020.

       62.     The Real Properties were marketed, shown to prospective buyers, and the offers

accepted by the Debtor for the Real Properties are the highest and best offers received to date for

each of the three (3) Real Properties.

       63.     The Debtor respectfully represents that the purchase prices are fair and

reasonable.




                                                14
Case
 Case21-10327-elf
      21-10327-elf Doc
                    Doc15    FiledFiled
                         71-12     02/16/21   Entered
                                        04/07/21         02/16/21
                                                    Entered       16:28:40
                                                             04/07/21       DescDesc
                                                                      17:04:33   Main
                  Exhibit D:Document
                            Motion to SellPage
                                            Part 115 of 26 16 of 39
                                                     Page



   (d) Accurate and reasonable notice of the sale will be provided.

       64.     In accordance with Bankruptcy Rule 6004(f)(1), sales of property outside of the

ordinary course of business may be by private or by public auction. See Fed. R. Bankr. P.

6004(f)(1).

       65.     Pursuant to Bankruptcy Rule 6004, notice of a proposed use, sale, or lease of

property required under Bankruptcy Rule 2002(a)(2) must include the terms and conditions of

any private sale, and the time fixed for filing objections. See Fed. R. Bankr. P. 2002(c)(1).

Moreover, notice of a proposed use, sale, or lease of property is sufficient if it generally

describes the property.

       66.     Bankruptcy Rule 2002 permits this Court to shorten the notice period on the

proposed sale of property of the estate other than in the ordinary course of business and to direct

“another method of giving notice.” Fed. R. Bankr. P. 2002(a)(2); see also Fed. R. Bankr. P. 9007

(“[w]hen notice is to be given under these rules, the court shall designate, if not otherwise

specified herein, the time within which, the entities to whom, and the form and manner in which

the notice shall be given”).

       67.     The Debtor submits that the notice contained in the proposed Order Granting

Expedited Consideration, Shortened Time and Limited Notice (the “Order”) meets all of the

above-requirements. The Order includes the purchase prices, that there are no contingencies, and

discloses the name of the Purchasers.

       (e)     The Requirements of 11 U.S.C. § 363(f).

       68.     Section 363(f) of the Bankruptcy Code provides:

               The trustee may sell property under subsection (b) or (c) of this
       section free and clear of any interest in such property of an entity other
       than the estate, only if --



                                                 15
Case
 Case21-10327-elf
      21-10327-elf Doc
                    Doc15    FiledFiled
                         71-12     02/16/21   Entered
                                        04/07/21         02/16/21
                                                    Entered       16:28:40
                                                             04/07/21       DescDesc
                                                                      17:04:33   Main
                  Exhibit D:Document
                            Motion to SellPage
                                            Part 116 of 26 17 of 39
                                                     Page



                (1)     applicable nonbankruptcy law permits sale of such
                        property free and clear of such interest;

                (2)     such entity consents;

                (3)     such interest is a lien and the price at which such property
                        is to be sold is greater than the aggregate value of all liens
                        on such property;

                (4)     such interest is in bona fide dispute; or

                (5)    such entity could be compelled, in a legal or equitable
                proceeding, to accept a money satisfaction of such interest.

11 U.S.C. § 363(f).

        69.     Because section 363(f) is stated in the disjunctive, satisfaction of any one of its

five (5) requirements will suffice to warrant approval of the proposed sales of the Properties.

See, Folger Adam Sec., Inc. v. DeMatteis/MacGregor JV, 209 F.3d 252, 257 (3d. Cir 2000)

(discussing how section 363(f) authorizes the sale of debtor’s assets free and clear of all liens,

claims, and interests if “anyone of [the] five prescribed conditions” is met); In re Kellstrom

Indus., Inc., 282 B.R. 787, 793 (Bankr. D. Del. 2002) (stating that a court may approve a sale

“free and clear” provided at least one of the subsections of 363(f) is met). See also, In re DVI

Inc., 306 B.R. 496, 503 (Bankr. D. Del. 2004) (providing that the debtor could sell the subject

property free and clear of liens if it met the requirements of a single subsection of section

363(f)).

        70.     With respect to each current or prospective lien, claim, encumbrance, or other

interest in the real estate at issue here, the Debtor can satisfy at least one (1) of the five (5)

conditions set forth in Section 363(f).

        71.     For instance, Section 363(f)(4) is satisfied because the liens at issue are in bona

fide dispute. See 365(f)(4). The phrase “bona fide dispute” is not defined in the Bankruptcy



                                                   16
Case
 Case21-10327-elf
      21-10327-elf Doc
                    Doc15    FiledFiled
                         71-12     02/16/21   Entered
                                        04/07/21         02/16/21
                                                    Entered       16:28:40
                                                             04/07/21       DescDesc
                                                                      17:04:33   Main
                  Exhibit D:Document
                            Motion to SellPage
                                            Part 117 of 26 18 of 39
                                                     Page



Code. Nonetheless, courts applying § 363(f)(4) have developed a standard for determining

whether a “bona fide dispute” exists; that is, courts will inquire “whether there is an objective

basis for either a factual or legal dispute as to the validity of the asserted interest.” In re

Taylor, 198 B.R. 142, 162 (Bankr. D.S.C. 1996).

        72.       Courts inquiring over the existence of a bona fide dispute, "have held the parties

to an evidentiary standard; evidence must be provided to show factual grounds that there is an

'objective basis' for the dispute." Id. (citing In re Collins, 180 B.R. 447, 452 (Bankr. E.D. Va.

1995)). There must be an “objective basis” – either in law or fact to cast doubt on the legal

rights of the lender factually or legally. See Revel AC v. IDEA Boardwalk, LLC, 802 F.3d 558

(3rd Cir 2015).

        73.       Some courts note that the evidentiary record required to support a finding of a

"bona fide dispute" for purposes of § 363(f)(4) depends upon a case-by-case consideration of the

following: i) the procedural posture of the case; ii) the need to expedite the sale, and iii) the

nature of the basis for determining that a dispute exists. In re Robotic Vision Sys., Inc., 322 B.R.

502, 506 (Bankr. D.N.H. 2005).

        74.       “At a minimum, a party must articulate in a pleading or in an argument an

objective basis sufficient under the facts and circumstances of the case for the court to determine

that a bona fide dispute exists.” See Milford Group, Inc. v. Concrete Step Units, Inc. (In re

Milford Group, Inc.), 150 B.R. 904, 906-07 (Bankr. M.D. Pa. 1992) (holding that the testimony

of the debtor as to the existence of a "bona fide dispute" was sufficient to allow the court to make

a finding of the existence of such a dispute for purposes of § 363(f)(4)).

        75.       Importantly. this standard does not require the Court to resolve the

underlying dispute or determine the probable outcome of the dispute prior to authorizing a sale



                                                   17
Case
 Case21-10327-elf
      21-10327-elf Doc
                    Doc15    FiledFiled
                         71-12     02/16/21   Entered
                                        04/07/21         02/16/21
                                                    Entered       16:28:40
                                                             04/07/21       DescDesc
                                                                      17:04:33   Main
                  Exhibit D:Document
                            Motion to SellPage
                                            Part 118 of 26 19 of 39
                                                     Page



pursuant to § 363(f)(4), but merely whether such a dispute exists. The Trustee bears the burden

of showing that a bona fide dispute exists for purposes of Section 363(f)(4) of the Bankruptcy

Code. See In re Gulf States Steel, Inc., 285 B.R. 497, 507 (Bankr. N.D. Ala. 2002). In this case,

the Lender refused to accept the Release price contractually agreed to, claiming moneys due

under an alleged forbearance, which is not in writing.

        76.     The Debtor never entered into a written forbearance, nor did it agree to amend its

Loan Agreement with the Lender. Fay therefore, on its own frolic and detour, ignored the

Lender’s obligations to close, and forced the Debtor’s Chapter 11 filing. The Debtor avers that

the Lender and Fay’s behavior were the sole impetus for the instant filing. Faced with

unreasonable and unsupported claims by the Lender, the Debtor risked losing the Sales unless it

filed Chapter 11 to preserve and complete the sales inside of this proceeding.

        77.     While it is the ordinary case that a Lender has the opportunity to credit bid its

entire claim in a sale under Section 363(b) of the Bankruptcy Code, Section 363(k) gives the

court discretion to deny the ability to credit bid for "cause." See In re 222 Liberty

Associates, 108 B.R. 971, 979 (Bankr. E.D. Pa. 1990) (noting that the language of § 363(k) does

not expressly provide, a creditor has the right to credit bid when property is being sold pursuant

to a reorganization plan); Aetna Realty Invs., Inc. v. Monarch Beach Venture, Ltd. (In re

Monarch Beach Venture, Ltd.), 166 B.R. 428, 433 (C.D.Cal 1993) (recognizing the

"discretionary language of § 363(k)"). The term "cause" is not defined in § 363 of the

Bankruptcy Code, but it is intended to be a flexible concept enabling a court to fashion an

appropriate remedy on a case-by-case basis. Further, the language of Section 363(k) of the

Bankruptcy Code does not prohibit a bankruptcy court from placing conditions upon a Lender's

ability to credit bid.



                                                 18
Case
 Case21-10327-elf
      21-10327-elf Doc
                    Doc15    FiledFiled
                         71-12     02/16/21   Entered
                                        04/07/21         02/16/21
                                                    Entered       16:28:40
                                                             04/07/21       DescDesc
                                                                      17:04:33   Main
                  Exhibit D:Document
                            Motion to SellPage
                                            Part 119 of 26 20 of 39
                                                     Page



        78.     In this instance, a credit bid would deprive the prepetition purchasers of the

benefit of the bargain, and would expose the Debtor to liability for the Prepetition Agreements of

Sale.

        79.     Furthermore, pursuant to Section 363(f)(1) of the Bankruptcy Code, the Debtor

can sell free and clear of the Lender’s interests in the Property if “applicable nonbankruptcy law

permits sale of such property free and clear of such interest”. 11 U.S.C. § 363(f)(1).

        80.     Pursuant to the Pennsylvania Assignment for the Benefit of Creditor statute, 39

PA Cons. Stat. §§ 1 et seq. (the “ABC”) includes three (3) provisions that are applicable and

would permit the sale of the Real Property free and clear of the Lender’s Interests.

        81.     First, the ABC provides at Section 77 that:

          [w]here any realty is subject to liens or claims which under existing laws
          would be discharged by a judicial sale, such liens and claims shall be
          XQDIIHFWHGE\DSULYDWHVDOHRIVXFKUHDOW\ௗEXWDSXEOLFVDOHPD\EHPDGH
          thereof, freed and clear of such liens or claims, by leave of court, after
          QRWLFHWRWKHFODLPDQWVௗDQGWKHIXQGUHDOL]HGVKDOOWDNHWKHSODFHRIWKH
          liens or claims, and be distributed on the settlement of the account of the
          assignee or receiver, to the parties found entitled thereto. Executions
          issued on such liens or claims may be stayed by the court, to enable the
          property to be sold by the assignee or receiver.

39 P.S. § 77.

        82.     Under this provision from the most recent ABC, property can be sold free and

clear of liens or claims, even where a property is undersecured, if the property is sold at a public

sale and the lien would be discharged by a “judicial sale.”

        83.     Here, the ABC would permit the tax sale of the Real Properties free and clear of

liens and claims on a real estate tax lien pursuant to 53 P.S. § 7102 imposed by the local

government which would prime the Lender’s first mortgage, then divest that mortgage upon

sale. Section 363(f)(1) of the Bankruptcy Code clearly permits the Debtor to sell the Real



                                                 19
Case
 Case21-10327-elf
      21-10327-elf Doc
                    Doc15    FiledFiled
                         71-12     02/16/21   Entered
                                        04/07/21         02/16/21
                                                    Entered       16:28:40
                                                             04/07/21       DescDesc
                                                                      17:04:33   Main
                  Exhibit D:Document
                            Motion to SellPage
                                            Part 120 of 26 21 of 39
                                                     Page



Properties free and clear of the Lender’s interest in that property to access the ABC’s power to

sell free and clear in a public sale.

        84.     Furthermore, the ABC states at Section 167:

           In all assignments for the benefit of creditors it shall and may be lawful for
           the several courts of common pleas of this commonwealth, upon application
           of the assignees of insolvent debtors, setting forth that the personal estate is
           insufficient for the payment of the debts, and the real estate encumbered
           with liens to such an extent as to render it difficult to determine
           whether the same can be sold for enough to pay all the liens as
           aforesaid, to grant an order, where the said court shall deem it for the
           manifest interest of all parties authorizing and empowering the said
           assignees to make public sale of such real estate, or so much thereof as
           shall be deemed necessary, at such place and upon such terms as the
           said court shall direct; of which sale notice shall be given twenty days
           prior thereto, by hand bills and publication in at least two newspapers in the
           county where said lands are situated, should two newspapers be published
           in said county, one of which may be German, if such be published in the
           county; which sale or sales, after being confirmed by said court, shall
           discharge all liens against the real estate so sold, excepting that where
           the lien of a mortgage upon real estate is or shall be prior to all other
           liens upon the same property, except other mortgages, ground rents,
           and the purchase money due the commonwealth, the lien of such
           mortgages shall not be destroyed or in any way affected by any sale
           made by virtue or authority of any sale made under the provisions of
           this act; and the proceeds arising therefrom shall be appropriated to liens
           extinguished by virtue of such sale according to their priority: Provided,
           Before said sale is authorized the assignee or assignees shall file a bond
           with two approved sureties, in double the estimated value of said real estate,
           conditioned for a faithful appropriation of the proceeds thereof: And
           provided further, That the court shall require such proof of notice of such
           intended application to have been given to the lien creditors or their
           attorneys, as said court shall deem sufficient to give said lien creditors an
           opportunity to be heard touching said order of sale.

39 P.S. § 167 (emphasis added).

        85.     The ABC goes on to state at Section 167 that:

           It shall and may be lawful for the several courts of common pleas of this
           commonwealth, in all cases where under existing laws the court has power
           to order the public sale of real estate assigned for the benefit of creditors,
           may decree and approve a private sale, or may confirm a private sale
           returned under an order for a public sale if, in the opinion of the court,


                                                 20
Case
 Case21-10327-elf
      21-10327-elf Doc
                    Doc15    FiledFiled
                         71-12     02/16/21   Entered
                                        04/07/21         02/16/21
                                                    Entered       16:28:40
                                                             04/07/21       DescDesc
                                                                      17:04:33   Main
                  Exhibit D:Document
                            Motion to SellPage
                                            Part 121 of 26 22 of 39
                                                     Page



               under all the circumstances, as good or a better price can be obtained at
               private than at public sale upon such notice being given to all lien creditors
               in such manner as the court may direct.

39 P.S. § 169.

         86.       Under these provisions, an ABC can sell real property free and clear in

appropriate circumstances at public sale, and that sale will divest liens unless the lien is a first

mortgage that “is or shall be prior to all other liens.” A first mortgage “is or shall be prior to all

other liens” in actuality when there are no liens ahead of it. However, because priming liens

exist, it cannot be safely said that the first mortgage of the Lender “shall always be prior to all

other liens.” Therefore the Debtor can sell free and clear of any first mortgage.

         87.       Accordingly, the Debtor avers that cause exists for the entry of an Order

authorizing the sale of the Real Properties pursuant to Section 363(b), (f), and (m) of the

Bankruptcy Code.

         (f)       Finding of Purchasers’ Good Faith under Section 363 (m)

         88.       The Purchasers, and each of them, are good faith purchasers under Section

363(m) of the Bankruptcy Code and are therefore entitled to the protections of Section 363(m) of

the Bankruptcy Code in the event of an appeal or reversal of any Sale Order entered by this

Court.

         (g)       Relief from the Fourteen Day Waiting Periods Under Bankruptcy Rules
                   6004(h)

         89.       Bankruptcy Rule 6004(h) provides that an “order authorizing the use, sale, or

lease of property . . . is stayed until the expiration of 14 days after entry of the order, unless the

court orders otherwise.” The Debtor hereby requests that the Sale Order be effective

immediately by providing that the fourteen (14) day stay under Bankruptcy Rules 6004(h) is

waived.


                                                     21
Case
 Case21-10327-elf
      21-10327-elf Doc
                    Doc15    FiledFiled
                         71-12     02/16/21   Entered
                                        04/07/21         02/16/21
                                                    Entered       16:28:40
                                                             04/07/21       DescDesc
                                                                      17:04:33   Main
                  Exhibit D:Document
                            Motion to SellPage
                                            Part 122 of 26 23 of 39
                                                     Page



       90.     The purpose of Bankruptcy Rule 6004(h) is to provide sufficient time for an

objecting party to appeal before an order can be implemented. See Advisory Committee Notes to

Fed. R. Bankr. P. 6004(h). Although Bankruptcy Rules 6004(h) and the Advisory Committee

Notes are silent as to when a court should “order otherwise” and eliminate or reduce the fourteen

(14) day stay period, Collier on Bankruptcy suggests that the fourteen (14) day stay period

should be eliminated to allow a sale or other transaction to close immediately “where there has

been no objection to the procedure.” 10 Collier on Bankruptcy ¶ 6064.09 (Lawrence P. King,

15th ed. rev.). Furthermore, Collier provides that if an objection is filed and overruled, and the

objecting party informs the court of its intent to appeal, the stay may be reduced to the amount of

time necessary to file such appeal. Id.

       91.     The Debtor believes with good cause that consummating the sale of the Real

Properties so that the Debtor can comply with the settlement dates will benefit the bankruptcy

estate. Further, it will allow the Debtor to receive an influx of cash that will allow Debtor to

continue its operations. Accordingly, the Debtor hereby requests that the Court waive the

fourteen (14) day stay period under Bankruptcy Rules 6004(h).

       (h)    Motion to Approve Assumption of Prepetition Sales Agreements pursuant to
11 U.S.C. Section 365.

       92.     Pursuant to Section 365(a) of the Bankruptcy Code, the Debtor may assume any

executory contract existing prepetition.

       93.     In order to close the Sales pursuant to the Prepetition Agreements of Sale, the

Debtor must assume the contracts.

       94.     The Debtor will cure any default in the Prepetition Agreements of Sale by closing

on the Sales, and delivery of the Real Properties free and clear of any lien, claim, or

encumbrance.

                                                 22
Case
 Case21-10327-elf
      21-10327-elf Doc
                    Doc15    FiledFiled
                         71-12     02/16/21   Entered
                                        04/07/21         02/16/21
                                                    Entered       16:28:40
                                                             04/07/21       DescDesc
                                                                      17:04:33   Main
                  Exhibit D:Document
                            Motion to SellPage
                                            Part 123 of 26 24 of 39
                                                     Page



       95.     The Decision to assume a contract is subject to the Debtor’s business judgment

See, e.g., Sharon Steel Corp. v. Nat'l Fuel Gas Distrib. Corp., 872 F.2d 36, 39-40 (3d Cir.

1989); In re Fed. Mogul Global, Inc., 293 B.R. 124, 126 (D. Del. 2003); Orion Pictures Corp. v.

Showtime Networks, Inc. (In re Orion Pictures Corp.), 4 F.3d 1095, 1099 (2d Cir.

1993); Robertson v. Pierce (In re Chi-Feng Huang), 23 B.R. 798, 800 (B.A.P. 9th Cir.

1982); Lubrizol Enters. v. Richmond Metal Finishers, Inc. (In re Richmond Metal Finishers,

Inc.), 756 F.2d 1043, 1047 (4th Cir. 1985) (holding that absent bad faith or abuse of discretion,

deference is given to debtor's business judgment); Wheeling-Pittsburgh Steel Corp. v. West Penn

Power Co. (In re Wheeling-Pittsburgh Steel Corp.), 72 B.R. 845, 849 (Bankr. W.D. Pa. 1987); In

re G Survivor Corp., 171 B.R. 755, 757 (Bankr. S.D.N.Y. 1994). Courts typically do not disturb

such decision making by the Debtor, absent bad faith by the Debtor or other contract party. Id.

       96.     In this case, the Debtor has, in the valid exercise of business judgment,

determined that the Sales are beneficial to the Debtor’s estate, will generate revenue for the

Debtor’s continued operation, and make reorganization more likely.

       97.     The Debtor will not immediately assume the Agreements of Sale on the date of

the Sale Order, but rather upon Closing. This will ensure that the Prepetition Agreements of Sale

are assumed only upon an assured Closing.

V.     REQUEST TO EXPEDITE CONSIDERATION

       98.     In accordance with Local Bankruptcy Rules 5070-1(f) and 9014-1, the Trustee

seeks expedited consideration of the Motion. Expedited consideration is required in order to

allow the Debtor to sell the Real Properties, to reduce costs associated with the sale as set forth

above. The Debtor requests approval of the request for expedited consideration pursuant to

Local Bankruptcy Rule 9014-2 on or before on the earliest possible date available to the Court.



                                                 23
Case
 Case21-10327-elf
      21-10327-elf Doc
                    Doc15    FiledFiled
                         71-12     02/16/21   Entered
                                        04/07/21        02/16/21
                                                   Entered       16:28:40
                                                            04/07/21       DescDesc
                                                                     17:04:33   Main
                  Exhibit D:Document
                            Motion to SellPage   24 of
                                            Part 1     26 25 of 39
                                                    Page



        99.       The purchaser of 16 Kingswood, the Hiles, have demanded that the closing of the

property occur on or before Friday, February 19, 2021. In addition, each of the purchasers has

locked into interest rates that will expire in the near future exposing the purchasers to higher

interest rates.

        100.      In accordance with L.B.R. 5070-1(f) and 9014-1, the Debtor also seeks expedited

consideration of the Motion. The Debtor requests approval of the request for expedited

consideration pursuant to L.B.R. 9014-2.

        101.      Pursuant to L.B.R. 5070-1(f)(3), this request for expedited consideration may be

stated as part of the Motion.

        102.      The Debtor requires a hearing on the Motion on an expedited basis because the

original settlement dates for each of the Real Properties have expired and now must be scheduled

as soon as possible:

        103.      The undersigned has contacted the office of the United States Trustee, counsel to

the Debtor’s Lender as required by L.B.R. 5070-1(f)(1), none of whom oppose expedited

consideration.

        104.      The Debtor respectfully requests a hearing as soon as the Court’s calendar permits

prior to February 19, 2021, 2021, when the Closing must be held for 16 Kingswood. The Debtor

submits that an expedited hearing best serves the interests of all creditors.

        105.      The Debtor also requests that the notice period be reduced accordingly to

correspond to the hearing date set by the Court.

        106.      No party will be prejudiced by the request for an expedited hearing in this case.




                                                   24
Case
 Case21-10327-elf
      21-10327-elf Doc
                    Doc15    FiledFiled
                         71-12     02/16/21   Entered
                                        04/07/21         02/16/21
                                                    Entered       16:28:40
                                                             04/07/21       DescDesc
                                                                      17:04:33   Main
                  Exhibit D:Document
                            Motion to SellPage
                                            Part 125 of 26 26 of 39
                                                     Page



       107.    The Debtor submits that the Order satisfies the notice requirements of the

applicable Bankruptcy Rules and § 363(b) of the Bankruptcy Code, constitutes good and

sufficient notice and that no other or further notice is required.

       108.    The Debtor also requests that service of the Motion with Exhibits and the Order

granting expedited consideration be limited to (i) the Office of the United States Trustee; (ii) the

Debtor’s Lenders; (iii) taxing authorities; (iv) all parties who have timely filed requests for notice

under Bankruptcy Rule 2002.

       109.    In addition, the Debtor respectfully requests that this Court waive the ten (10) day

stay pursuant to Fed. R. Bankr. P. 6004(g).

VI.    CONCLUSION

       110.    The Debtor avers that the sales of the Real Properties to the Purchasers in

accordance with the Prepetition Agreements of Sale, are in the best interest of all of the Debtor’s

creditors. The Debtor further avers that the sale of the Real Properties satisfies the requirements

under the Bankruptcy Code.

       WHEREFORE, the Debtor respectfully requests that this Court enter an Order: (i)

granting expedited consideration, shortened time, and limited notice; (ii) granting the Debtor

authority to sell the Real Properties free and clear of all liens, claims, and encumbrances

pursuant to 11 U.S.C. § 363(b) and (f), that the Purchasers be deemed “good faith: purchasers

under Section 363(m), (iii) authorizing the assumption of the Prepetition Agreements of Sale

pursuant to Section 365(a) as a valid exercise of the Debtor’s business judgment; (iv) waiving

the fourteen (14) day stay pursuant to Fed. R. Bank. P. 6004(h); and (v) providing such other and

further relief as the Court deems just and reasonable under the circumstances.




                                                  25
Case
 Case21-10327-elf
      21-10327-elf Doc
                    Doc15    FiledFiled
                         71-12     02/16/21   Entered
                                        04/07/21         02/16/21
                                                    Entered       16:28:40
                                                             04/07/21       DescDesc
                                                                      17:04:33   Main
                  Exhibit D:Document
                            Motion to SellPage
                                            Part 126 of 26 27 of 39
                                                     Page



                                       Respectfully submitted,


Dated: February 16, 2021        By:    /s/ Edmond M. George
                                       Edmond M. Georg, Esquire
                                       Michael D. Vagnoni, Esquire
                                       OBERMAYER REBMANN MAXWELL & HIPPEL LLP
                                       Centre Square West, Suite 3400
                                       1500 Market Street
                                       Philadelphia, PA 19102
                                       P: 215.665.3000
                                       F: 215.665.3165
                                       Attorneys for Debtor




                                         26
Case21-10327-elf
Case 21-10327-elf Doc
                   Doc71-12
                         15-1 Filed
                                Filed02/16/21
                                       04/07/21 Entered
                                                   Entered02/16/21
                                                           04/07/2116:28:40
                                                                    17:04:33 Desc
                                                                             Desc
                             ExhibittoASellPage
                 Exhibit D: Motion          Part11of Page
                                                     33 28 of 39




                   Exhibit A
Case21-10327-elf
Case 21-10327-elf Doc
                   Doc71-12
                         15-1 Filed
                                Filed02/16/21
                                       04/07/21 Entered
                                                   Entered02/16/21
                                                           04/07/2116:28:40
                                                                    17:04:33 Desc
                                                                             Desc
                             ExhibittoASellPage
                 Exhibit D: Motion          Part21of Page
                                                     33 29 of 39
Case21-10327-elf
Case 21-10327-elf Doc
                   Doc71-12
                         15-1 Filed
                                Filed02/16/21
                                       04/07/21 Entered
                                                   Entered02/16/21
                                                           04/07/2116:28:40
                                                                    17:04:33 Desc
                                                                             Desc
                             ExhibittoASellPage
                 Exhibit D: Motion          Part31of Page
                                                     33 30 of 39
Case21-10327-elf
Case 21-10327-elf Doc
                   Doc71-12
                         15-1 Filed
                                Filed02/16/21
                                       04/07/21 Entered
                                                   Entered02/16/21
                                                           04/07/2116:28:40
                                                                    17:04:33 Desc
                                                                             Desc
                             ExhibittoASellPage
                 Exhibit D: Motion          Part41of Page
                                                     33 31 of 39
Case21-10327-elf
Case 21-10327-elf Doc
                   Doc71-12
                         15-1 Filed
                                Filed02/16/21
                                       04/07/21 Entered
                                                   Entered02/16/21
                                                           04/07/2116:28:40
                                                                    17:04:33 Desc
                                                                             Desc
                             ExhibittoASellPage
                 Exhibit D: Motion          Part51of Page
                                                     33 32 of 39
Case21-10327-elf
Case 21-10327-elf Doc
                   Doc71-12
                         15-1 Filed
                                Filed02/16/21
                                       04/07/21 Entered
                                                   Entered02/16/21
                                                           04/07/2116:28:40
                                                                    17:04:33 Desc
                                                                             Desc
                             ExhibittoASellPage
                 Exhibit D: Motion          Part61of Page
                                                     33 33 of 39
Case21-10327-elf
Case 21-10327-elf Doc
                   Doc71-12
                         15-1 Filed
                                Filed02/16/21
                                       04/07/21 Entered
                                                   Entered02/16/21
                                                           04/07/2116:28:40
                                                                    17:04:33 Desc
                                                                             Desc
                             ExhibittoASellPage
                 Exhibit D: Motion          Part71of Page
                                                     33 34 of 39
Case21-10327-elf
Case 21-10327-elf Doc
                   Doc71-12
                         15-1 Filed
                                Filed02/16/21
                                       04/07/21 Entered
                                                   Entered02/16/21
                                                           04/07/2116:28:40
                                                                    17:04:33 Desc
                                                                             Desc
                             ExhibittoASellPage
                 Exhibit D: Motion          Part81of Page
                                                     33 35 of 39
Case21-10327-elf
Case 21-10327-elf Doc
                   Doc71-12
                         15-1 Filed
                                Filed02/16/21
                                       04/07/21 Entered
                                                   Entered02/16/21
                                                           04/07/2116:28:40
                                                                    17:04:33 Desc
                                                                             Desc
                             ExhibittoASellPage
                 Exhibit D: Motion          Part91of Page
                                                     33 36 of 39
Case21-10327-elf
Case 21-10327-elf Doc
                   Doc71-12
                         15-1 Filed
                                Filed02/16/21
                                      04/07/21 Entered
                                                  Entered02/16/21
                                                          04/07/2116:28:40
                                                                   17:04:33 Desc
                                                                            Desc
                            Exhibitto
                 Exhibit D: Motion  A Sell
                                       PagePart10
                                                1 ofPage
                                                    33 37 of 39
Case21-10327-elf
Case 21-10327-elf Doc
                   Doc71-12
                         15-1 Filed
                                Filed02/16/21
                                      04/07/21 Entered
                                                  Entered02/16/21
                                                          04/07/2116:28:40
                                                                   17:04:33 Desc
                                                                            Desc
                            Exhibitto
                 Exhibit D: Motion  A Sell
                                       PagePart11
                                                1 ofPage
                                                    33 38 of 39
Case21-10327-elf
Case 21-10327-elf Doc
                   Doc71-12
                         15-1 Filed
                                Filed02/16/21
                                      04/07/21 Entered
                                                  Entered02/16/21
                                                          04/07/2116:28:40
                                                                   17:04:33 Desc
                                                                            Desc
                            Exhibitto
                 Exhibit D: Motion  A Sell
                                       PagePart12
                                                1 ofPage
                                                    33 39 of 39
